Exhibit 10.23

AMENDMENT NO. 1

TO

SERVICES AGREEMENT

This AMENDMENT NO. 1 (the “Amendment”), dated as of January 1, 2009, to the
Services Agreement (the “Original Agreement”) dated as of May 23, 2007, by and
between SPECTRUM GLOBAL FUND ADMINISTRATION, L.L.C., a Delaware limited
liability company (“Company”), on the one hand, and FUTURES STRATEGIC TRUST, a
Delaware statutory trust (the “Client”), on the other hand.

W I T N E S S E T H :

WHEREAS, the Company and the Client entered into the Original Agreement; and

WHEREAS, the Company and the Client desire to amend the Original Agreement.

NOW, THEREFORE, the parties hereto do hereby agree as follows:

1. Amendment to the Original Agreement. The Company agrees that it shall not
increase the Administrative Services Fee described in Section 3.1 of the
Original Agreement and on Exhibit B to the Original Agreement at any time prior
to December 31, 2009.

2. Remainder of Original Agreement. Except as provided in Section 1 hereof, the
Original Agreement remains unchanged and in full force and effect, and each
reference to the Original Agreement and words of similar import in the
Agreement, as amended hereby, shall be a reference to the Original Agreement as
amended hereby and as the same may be further amended, supplemented and
otherwise modified and in effect from time to time.

3. Miscellaneous.

(a) Capitalized Terms. Capitalized terms used but not defined herein shall have
the meaning ascribed to them in the Original Agreement.

(b) Entire Agreement. This Amendment No. 1 constitutes the entire agreement and
understanding of the parties hereto with respect to its subject matter and
supercedes all oral communication and prior writings (except as otherwise
provided herein) with respect thereto.

(c) Amendments. No amendment, modification or waiver in respect of this
Amendment No. 1 will be effective unless in writing (including a writing
evidenced by facsimile transmission) and executed by each of the parties hereto.



--------------------------------------------------------------------------------

(d) Counterparts. This Amendment No. 1 may be executed and delivered in
counterparts (including by facsimile), each of which will be deemed an original.

(e) Headings. The headings used in this Amendment No. 1 are for convenience of
reference only and are not to affect the constructions of or be taken into
consideration in interpreting this Amendment No. 1.

IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first written above.

 

CLIENT: FUTURES STRATEGIC TRUST By:   Preferred Investment Solutions Corp., it’s
Managing Owner By:   /s/ Esther E. Goodman   Name:   Esther E. Goodman   Title:
  Senior Executive Vice President and Chief Operating Officer COMPANY: SPECTRUM
GLOBAL FUND ADMINISTRATION, L.L.C. By:   Carol A. Burke   Name:   Carol A. Burke
  Title:   Chief Executive Officer

 

2